Case 0:19-cv-60505-RS Document 75 Entered on FLSD Docket 04/23/2020 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


   BPI SPORTS, LLC,                                    CASE NO. 0:19-cv-60505-RS

              Plaintiff,
   vs.

   THERMOLIFE INTERNATIONAL, LLC,
   and RONALD L. KRAMER,

              Defendants.


   JOINT MOTION FOR EXTENSION OF TIME TO COMPLY WITH ORDER [DE 72]

         Pursuant to Federal Rule of Civil Procedure 6(b), Plaintiff BPI Sports, LLC (“Plaintiff”)

 and Defendants ThermoLife International, LLC and Ronald L. Kramer (together, “Defendants”)

 respectfully request a one-day enlargement of time, up to and including April 27, 2020, to comply

 with this Court’s April 20, 2020 order [DE 72] requiring the parties to file a joint status report on

 the issues raised in Plaintiff’s Motion to Compel by April 24, 2020. In support of this joint motion,

 the parties state:

         1.        On April 20, 2020, the Court entered an order permitting Defendants to supplement

 their opposition to Plaintiff’s Motion to Compel, and requiring the parties to further confer on the

 issues raised in the Motion to Compel and file a joint status report by April 24, 2020. See DE 72.

         2.        The parties engaged in a good faith conferral by telephone on April 22, 2020, and

 have agreed to continue conferring and to exchange drafts of the joint status report to the Court by

 April 23, 2020.

         3.        Prior to the Court’s Order, however, the deposition of Plaintiff’s corporate

 representative was scheduled for April 24, 2020. That deposition is expected to last the majority

 of the day.
Case 0:19-cv-60505-RS Document 75 Entered on FLSD Docket 04/23/2020 Page 2 of 3



         4.      Given that the parties are focused on deposition preparation and the taking of the

 deposition on April 24, 2020, they seek a one-day enlargement to Monday, April 27, 2020 to

 finalize and file the joint status report requested by the Court.

         5.      “When an act may or must be done within a specified time, the court may, for good

 cause, extend the time: (A) . . . if a request is made, before the original time . . . expires.” Fed. R.

 Civ. P. 6(b)(1).

         6.      The conflict of Plaintiff’s corporate representative deposition on April 24, 2020—

 the same day as the deadline for the joint status report—is good cause for granting the requested

 brief enlargement of time.

         WHEREFORE, the parties jointly and respectfully request that the Court enlarge the time

 within which to file a joint status report on the issues pending in Plaintiff’s Motion to Compel be

 extended by one day to April 27, 2020.

              CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

         In accordance with Local Rule 7.1(a)(3), the parties certify that this is a joint motion and

 are in agreement with the relief requested.



 RESPECTFULLY SUBMITTED on this 23rd day of April, 2020.

 By: Gregory L. Hillyer____________              By: Ana M. Barton_______________
 Gregory L. Hillyer (FBN 682489)                 Edward M. Mullins (FBN 863920)
 HILLYER LEGAL, PLLC                             Ana M. Barton (FBN 85721)
 5335 Wisconsin Avenue, N.W.                     REED SMITH LLP
 Suite 440                                       1001 Brickell Bay Drive
 Washington, D.C. 200015-2052                    Miami, FL 33131
 202-686-2884                                    786-747-0200
 Fax: 202-686-2877                               Fax: 786-747-0299
 Email: ghillyer@hillyerlegal.com                Email: emullins@reedsmith.com
                                                 Email: abarton@reedsmith.com

 And                                             And



                                                   -2-
Case 0:19-cv-60505-RS Document 75 Entered on FLSD Docket 04/23/2020 Page 3 of 3



 Cary A. Lubetsky                            Gregory B. Collins (admitted PHV)
 Salvatore H. Fasulo                         KERCSMAR & FELTUS PLLC
 KRINZMAN HUSS & LUBETSKY                    E-mail: gbc@kflawaz.com
 FELDMAN & HOTTE                             7150 E. Camelback Road
 800 Brickell Avenue                         Suite 285
 Suite 1501                                  Scottsdale, AZ 85251
 Miami, FL 33131                             Telephone: (480) 421-1001
 Telephone: 305-854-9700
 Attorneys for Plaintiff                     Attorneys for Defendants




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 23, 2020, I electronically filed the foregoing document

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to counsel or parties of record.



                                             By:    Ana M. Barton_______________
                                                    Ana M. Barton




                                              -3-
